DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 06/12/2020.
Claims 1 – 10 are presented for examination.

Priority
ADS dated 06/12/2020 claim foreign priority to CN 2019102846192 dated 04/10/2019.

Information Disclosure Statement
IDS dated 06/12/2020 has been reviewed. See attached.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steps of claim 1 – 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Specification
The abstract dated 06/12/2020 has 193 words and 14 lines and no legal phraseology. The abstract is objected to because it has more than 150 words.

Claim Objections
Claims – 10 are objected to because of the following informalities: 
Claim 1 recites, in pertinent part, “a hoisting container pose control method of a double-rope winding type ultra-deep vertical shaft hoisting system, comprising: step 1, building a mathematical model… step 2, building a position closed-loop mathematical model… step 3, outputting flatness characteristics of a nonlinear system… step 4, designing a flatness controller… step 5, designing a position closed-loop flatness controller…”

As shown in the quote above, the preamble of the claim indicates that the claim is to be directed towards a method of hoisting container pose control, however, the claim does not recite steps which control a hoisting container pose. Rather the claim recites the building of mathematical models and then generally recites designing a flatness controller and a position closed-loop flatness controller, but at no point do the claims recite controlling a hoisting container pose. Indeed the designing steps 4 and 5 are not even required to base the design of the flatness controllers on the mathematical models of steps 1 and 2. The result of the claim is therefore merely two mathematical models and mathematical 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2  - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites mathematical variables which are not defined in the claim therefore the meaning of the mathematical variables is unclear.

Claim 3 recites mathematical variables which are not defined in the claim therefore the meaning of the mathematical variables is unclear.

Claim 4 recites mathematical variables which are not defined in the claim therefore the meaning of the mathematical variables is unclear.

Claim 5 recites mathematical variables which are not defined in the claim therefore the meaning of the mathematical variables is unclear.

Claim 6 recites mathematical variables which are not defined in the claim therefore the meaning of the mathematical variables is unclear.

Claim 7 recites mathematical variables which are not defined in the claim therefore the meaning of the mathematical variables is unclear.

Claim 8 recites mathematical variables which are not defined in the claim therefore the meaning of the mathematical variables is unclear.

Claim 9 recites mathematical variables which are not defined in the claim therefore the meaning of the mathematical variables is unclear.

Claim 10 recites mathematical variables which are not defined in the claim therefore the meaning of the mathematical variables is unclear.


Claim 1 recites: “step 1… of the… hoisting subsystem… step 4… of the… hoisting subsystem…”; however, there is not previous hoisting subsystem. The claim in the preamble recites a “hoisting system” but not a “subsystem.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1
Step 1: YES, the claim is to a method.
The claim recites “a hoisting container pose control method…”

Step 2A Prong 1: YES.
The claim recites “… step 1, building a mathematical model… step 2, building a position closed-loop mathematical model… step 3, outputting flatness characteristics of a nonlinear system… step 4, designing a flatness controller… step 5, designing a position closed-loop flatness controller…”
Steps 1 and 2 are mathematical concepts while step 3 is merely a mathematical output. Step 4 and 5 is a mental process.

Step 2A Prong 2: NO.

In the preamble, the claim recites: “a hoisting container pose control method of a double-rope winding type ultra-deep vertical shaft hoisting system, comprising” however this is merely characterizing what the method is about and servers to merely generally link the method to a 

The claim recites: “step 1, building a mathematical model of the double-rope winding type ultra-deep vertical shaft hoisting subsystem” however, this merely characterizes the mathematical model into a technical field. Additionally because this step is part of the abstract idea, it is not an additional element that integrates the judicial exception into a practical application. Such contextualization are not additional elements which apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

The claim recites: “building a position closed-loop mathematical model of an electrohydraulic servo subsystem” which contextualizes the closed-loop mathematical model to be “of an electrohydraulic servo substem” which merely serves to contextualize and generally link the abstract idea to a technical field. Indeed; the claim does not even require that the electrohydraulic servo subsystem be for a double-rope winding type hoisting system. Such contextualization are not additional elements which apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

The claim recites “step 3, outputting flatness characteristics of a nonlinear system” which is merely abstract idea of outputting characteristics of a nonlinear system. This limitation is not required to be related to a double-rope winding type hoisting system. Therefore this limitation 

The claim recites: “step 4, designing a flatness controller of the double-rope winding type ultra-deep vertical shaft hoisting subsystem” which is a mental task. This limitation does characterize the flatness controller to be “of the… hoisting subsystem” but his is merely a contextualization and serves merely to generally link the mental design process to a hoisting subsystem. Such characterizations do not provide additional elements which apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

The claim recites “step 5, designing a position closed-loop flatness controller of the electrohydraulic servo subsystem” however, as outlined above, this limitation also merely characterizes the mental idea of “designing” to the technical field of electrohydraulic servo subsystems. This element of the claim does not recite additional elements which apply, rely on, or use the judicial exception.

Step 2B: NO. As outlined above, the claim recites 5 steps and each of the recited steps are an abstract idea. There are no additional recited steps in the claim therefore there are no elements which can be significantly more than the abstract idea itself.

Claim 2 merely provides additional mathematical variables and formula. Therefore this claim does not provide an integration into a practical application nor does it provide any elements which are significantly more than the abstract idea.



Claim 4 merely provides additional mathematical variables and formula. Therefore this claim does not provide an integration into a practical application nor does it provide any elements which are significantly more than the abstract idea.

Claim 5 merely provides additional mathematical variables and formula. Therefore this claim does not provide an integration into a practical application nor does it provide any elements which are significantly more than the abstract idea.

Claim 6 merely provides additional mathematical variables and formula. Therefore this claim does not provide an integration into a practical application nor does it provide any elements which are significantly more than the abstract idea.

Claim 7 merely provides additional mathematical variables and formula. Therefore this claim does not provide an integration into a practical application nor does it provide any elements which are significantly more than the abstract idea.

Claim 8 merely provides additional mathematical variables and formula. Therefore this claim does not provide an integration into a practical application nor does it provide any elements which are significantly more than the abstract idea.



Claim 10 merely provides additional mathematical variables and formula. Therefore this claim does not provide an integration into a practical application nor does it provide any elements which are significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu_2017 (Wire Rope Tension Control of Hoisting System Using a Robust Nonlinear Adaptive Back stepping Control Scheme, ISA Transactions 72 (2016) 256-272) in view of Kim_2015 (Flatness-Based Nonlinear Control for Position Tracking of Electrohydraulic Systems, IEEE/ASME Transactions on Mechatronics, VOL. 20, NO. 1 February 2015).


Zhu_2017  teaches “A hoisting container pose control method  of a double-rope winding type (page 256 abstract: “… wire rope tension coordination control…”; page 268 section 5 par 1: “in order to realize a wire rope tension coordination control for a double-rope winding hoisting system in this work, a control scheme that combines a nonlinear robust adaptive backstepping controller and a nonlinear disturbance observer is proposed with consideration of external disturbances and parameter uncertainties. A dynamic model of the double-rope winding hoisting system is first established. A combined controller is then designed…” NOTE: the tension control of the hoist cables controls the pose of the conveyance keeping it from, for example, tipping or tilting.) ultra-deep vertical shaft hoisting system (page 256 section 1 par 1: “mine hoisting system with a large capacity and velocity used for ultr-deep mines are widely required since exploration on ultra-deep (> 1000 m) mines has been the development trend… in order to realize ultra-deep mine hoisting, Blair multi-rope hoisting systems are employed in ultra-deep mines in South Africa…”), comprising: step 1, building a mathematical model of the double-rope winding type ultra-deep vertical shaft hoisting subsystem; step 2, building a position closed-loop mathematical model of an electrohydraulic servo subsystem; (page 268 section 5 par 1: “... A dynamic model of the double-rope winding hoisting system is first established. A combined controller is then designed…” page 257 – 259 section 2.1 “dynamic model of the hoisting system” section 2.2 “dynamic model of the electro-hydraulic servo system”) step 3, outputtingcharacteristics of a nonlinear system; (page 256 abstract: “… combined with a nonlinear disturbance observer (NDO) is proposed…” page 257: “… a novel adaptive back-stepping controller combined with a NDO was presented to improve high precision of servo manipulation… with consideration of parameter uncertainties… controller was proposed that comprises a NDO…”;  section 3.1 “NDO design for the hoisting system”) step 4, designing a controller of the double-rope winding type ultra-deep vertical shaft hoisting subsystem; and step 5, designing a position closed-loop  controller of the electrohydraulic servo subsystem.” (page 259 – 263 “controller design”; Figure 4; page 268 section 5 par 1: “… A combined controller is then designed… ”).

Zhu_2017 does not explicitly teach “flatness.”

Kim_2017; however, teaches “Flatness” (title: “flatness-based nonlinear control for positon tracking of electrohydraulic systems”; abstract: “in this paper, a flatness-based nonlinear controller is proposed to improve the position-tracking performance…”)

Zhu_2017 and Kim_2017 are analogous art because they are from the same field of endeavor called hydraulic systems. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Zhu_2017 and Kim_2017. The rationale for doing so would have been that Zhu_2017 teaches a hydraulic servo system and to improve the precision of the hydraulic servo system. Kim_2017 teaches that a flatness-based nonlinear controller added to electrohydraulic systems can improve system precisions. Therefore it would have been obvious to combine Zhu_2017 and Kim_2017 for the benefit of improved system precision to obtain the invention as specified in the claims.


Allowable Subject Matter
Claims 2 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all other objections and rejections are overcome.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127